DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The response of 07 September, 2021 is acknowledged and has been entered. In the previous Office action, an objection to the drawing figures was made to reference characters 688 and 686, for being used to designate different elements. With the response, applicant has amended the specification to correct the numbering, and the objection is withdrawn. With respect to the objection to the specification in the prior Office action, as applicant has not used the material incorporated by reference to overcome any rejection or objection, the objection to the specification is withdrawn. With the response, applicant suggests that the rejection of claims 1, 3-11 and 13-20 under 35 U.S.C. § 102(b)(pre-AIA ) to US 2006/0108120 A1 (Saucier) is improper because Saucier does not disclose, teach or suggest all of the claimed elements. The examiner does not agree.
	Saucier is drawn to a multi-purpose intervention access hub for fluid communication and mechanical tool intervention access with the hub bore. As illustrated, Saucier discloses a subsea manifold 14 (as illustrated, 14 is a Christmas tree, which is equivalent, the examiner notes that claim 5 of the instant application defines a manifold as a Christmas tree); a jumper flowline (at 16), a connector 34, a conduit through the hub body and an access opening (utility interface) which provides an inlet for performing intervention (fluid or mechanical) with a remote well or wells. As Saucier discloses all of the claimed elements, the rejections will be maintained and made final.
	Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-11 and 13-20 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by US 2006/0108120 (Saucier).
see figure 1); wherein the access hub comprises a hub body, a first hub connector 34 connected to the jumper flowline connector (the connectors are described as “flowline connectors”, the jumper flowline would inherently have a termination or connector for connection with the hub), and a conduit through the hub body between the first hub connector and the jumper flowline (from 34 to 42, note that the interface 44 can also provide for a connector, as it is configured for connection with an adapter 46. See at least 0020); and wherein the access hub comprises an opening (utility interface 44) in the hub body, the opening providing an inlet for entry of fluid into the subsea manifold via the access hub.
As concerns claim 3, Saucier discloses the system according to claim 1, wherein the access hub is located downstream of the jumper flowline (figure 1).
	As concerns claim 4, Saucier discloses the system according to claim 1, wherein the access hub is located downstream of a section of the jumper flowline (interpreting 16 as a “section”).
	As concerns claim 5, Saucier discloses the system according to clam 1, wherein the subsea manifoldcomprises a Christmas tree (0014).
	As concerns claim 6, Saucier discloses the system according to claim 5, wherein the jumper flowlincomprises a downstream jumper flowline (figure 1).
	As concerns claim 7, Saucier discloses the system according to claim 1, wherein the opening provides an access point t0020).
	As concerns claim 8, Saucier discloses the system according to claim 1, wherein the system comprises a further opening (any of the connection points illustrated are reasonably interpreted as “openings”).
see figure 1 and 0020).
	As concerns claim 10, Saucier discloses an access hub for a flow system in a subsea oil and gas production system, the access hub comprising: a hub body; and a first hub connector 34 for connecting the hub body to a jumper flowline connector of a subsea manifold 14; wherein the access hub is configured to be disposed between the jumper flowline connector 34 and a jumper flowline 16, 40; wherein the access hub further comprises a conduit through the hub body between the first hub connector and the jumper flowline (from 34-42); and wherein the access hub further comprises an opening 44 in the hub body, the opening providing an inlet for entry of fluid into the subsea manifold via the access hub.
	As concerns claim 11, Saucier discloses a subsea oil and gas production system comprising: a subsea manifold 14; a first jumper flowline 16, 40; and an access hub disposed between a jumper flowline connector of the subsea manifold and the first jumper flowline (figure 1); wherein the access hub comprises a hub body, a first hub connector 34 connected to the jumper flowline connector, and a conduit through the hub body between the first connector and the jumper flowline (from 34 to 42); and wherein the access hub comprises a second hub connector, the second hub connector providing an inlet for entry of fluid into the subsea manifold via the access hub (in this instance, the interface at 44 provides a connector (adapter 46) to provide an inlet for entry of fluid into the manifold 14 via the hub 10).
	As concerns claim 13, Saucier discloses the system according to claim 11, wherein the access hub is located downstream of the jumper flowline (figure 1).
	As concerns claim 14, Saucier discloses the system according to claim 11, wherein the access
hub is located downstream of a section of jumper flowline.


manifold 44 comprises a Christmas tree (0074).
As concerns claim 16, Saucier discloses the system according to claim 15, wherein the jumper
flowline comprises a downstream jumper flowline (as shown, figure 2).
As concerns claim 17, Saucier discloses the system according to claim 11, wherein the second
hub connector provides an access point to the flow system (0020).
As concerns claim 18, Saucier discloses the system according to claim 11, wherein the access
hub comprises a further hub connector (note the additional connectors at 34 and 42, see figure 2).
As concerns claim 19, Saucier discloses the system according to claim 11, wherein the system
provides an access point or points in the jumper flowline 16, 40.
	As concerns claim 20, Saucier discloses an access hub for a flow system in a subsea oil and gas production system, the access hub comprising: a hub body; a first hub connector 34 for connecting .
	Claim Rejections - 35 USC § 103
Claims 2 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saucier, alone.
As concerns claims 2 and 12, Saucier discloses the system according to claims 1 and 11, but lacks to explicitly disclose wherein the subsea manifold is a subsea manifold selected from the group comprising: a subsea collection manifold; a Pipe Line End Manifold (PLEM); a Pipe Line End Termination (PLET); and a subsea Flow Line End Termination (FLET). Nevertheless Saucier discusses these structures in the disclosure, describing “subsea well architecture that employs either single or dual flowlines designed in a looped arrangement with in-line pipe line end termination (“PLET”) units positioned at selective locations for well access” (see 0003). It would certainly have been considered obvious to one of ordinary skill in the art prior to the invention being made to incorporate these well-known structures into the subsea system to obtain the predictable result of facilitating access to the wells, in view of the disclosure of Saucier.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679